139 Ga. App. 48 (1976)
228 S.E.2d 21
NIXON
v.
THE STATE.
52259.
Court of Appeals of Georgia.
Submitted May 24, 1976.
Decided June 14, 1976.
Albert G. Ingram, for appellant.
Richard E. Allen, District Attorney, Lansing B. Lee, III, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
On a trial for possession of marijuana, the defendant admitted the apartment in which she was living with her children was hers, and the bedroom with women's clothing in it was her bedroom. Letters addressed to her were also found in the room. Therefore, the discovery of marijuana in that bedroom, some of it in a dresser drawer and some on a closet shelf, was sufficient evidence to support the conviction based on the inference that the premises where the drug was discovered were in her possession and control. Smith v. State, 138 Ga. App. 692 (2). The fact that a yellow hardhat was also found in the bedroom, and the unsupported testimony of the defendant that a friend who was a construction worker had dropped by earlier in the evening and made a telephone call from *49 her bedroom because the defendant and her friends were playing cards in the living room, that he owned the hat and she assumed he had left the marijuana in the room, presented at most a jury question, particularly in view of the fact that at least a part of the drug supply was found in the dresser drawer containing women's lingerie.
Judgment affirmed. Quillian and Webb, JJ., concur.